Citation Nr: 1644441	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with depressive disorder NOS and alcohol dependence, evaluated as 30 percent disabling prior to March 10, 2016, and as 50 percent disabling thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), in which it granted service connection for PTSD.

The RO denied a TDIU in a separate, August 2014, rating decision.  Although the Veteran did not file a timely notice of disagreement (NOD) with that decision, it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at an August 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Prior to June 1, 2011, the Veteran was employed, and his PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  From June 1, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, and he was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected psychiatric disability.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met for the initial rating period prior to June 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met from June 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Prior to June 1, 2011, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from June 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for PTSD

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD based on symptoms including chronic sleep impairment, nightmares, depression, and anxiety.  He states that, due to his PTSD, his first marriage failed, and that ever since service separation, he has had difficulty holding a job.  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the December 2009 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective from April 21, 2009, the date the Veteran's claim for service connection was received.  In a later August 2013 rating decision, the RO granted a higher 30 percent disability rating from April 21, 2009.  Finally, in a March 2016 supplemental statement of the case (SSOC), the RO granted a 50 percent disability rating, effective from March 10, 2016.        

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 50 percent disability rating, but no higher, prior to June 1, 2011, and a 70 percent disability rating, but no higher, for the rating period from June 1, 2011.  

Specifically, prior to June 1, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, nightmares, flashbacks, depression, anxiety, panic attacks, and irritability, which more nearly approximates the criteria for a 50 percent rating.  However, prior to June 1, 2011, the Veteran was employed, and, thus, his level of occupational impairment does not meet the criteria for an even higher 70 percent disability rating during that period.  

From June 1, 2011, however, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to the same symptoms, which more nearly approximates the criteria for a 70 percent rating.  He has not worked since June 2011, and, thus, the level of occupational impairment from June 1, 2011 more nearly approximates a higher 70 percent disability rating.  

Turning to the evidence relevant to the initial rating period prior to June 1, 2011, an April 2009 VA psychotherapy note indicates the Veteran reported disturbed sleep due to nightly nightmares, and that he used alcohol to mask the pain of his past trauma.  He also reported depression and stated that his family dynamics were sometimes stressful.  

At a December 2009 VA examination, the Veteran reported that he had nightmares 15 out of every 30 nights, and that these recurrent dreams made him feel depressed, anxious, and nauseated.  He also had flashbacks whenever it rained.  He stated he felt "mostly sad" on less than one-third of the days of each month, and panic attacks on approximately 15 days of each month.  He reported hypervigilance.  In terms of severity of his symptoms, nightmares and flashbacks were rated as moderate to severe, depression and panic attacks were moderate, and hypervigilance and avoidance was mild to moderate.  The Veteran stated that he had been working at UPS for two years, but that he lost between 20 and 30 days of work over the past year due to his PTSD symptoms.  He stated that his first marriage failed because he had difficulty opening up to her and that, instead, he self-medicated with alcohol.  

In January 2010, the Veteran's treating VA psychiatrist wrote a letter stating that he had seen the Veteran since December 2007, and that the Veteran took psychotropic medication and attended regular therapy to manage his PTSD symptoms.  The doctor further stated that the Veteran's GAF score ranged between 51 and 62 during 2009, and that those scores placed the Veteran in the mild to moderate range of social and occupational functioning.  

In a separate January 2010 letter, the Veteran's employer, J.G., wrote that the Veteran had been has been employed as a retail associate since February 2008, and that he had had three periods of near total dysfunction since beginning his employment.  Each of these periods was characterized by poor attendance, failure to report to work or to notify his employer of his expected absence, loss of mental focus, and an inability to do his job properly.  J.G. stated that, while the Veteran was an asset to the team during good periods, in the bad periods, he was barely functional at best and as bad as totally incompetent.  Moreover, J.G. stated that the Veteran was known to drink on a regular basis and it had been reported to him that the Veteran had garnered rides from other staff members to buy liquor.  Although he claimed alcohol is not an issue, family and friends identified it as a serious and continuing problem.  

In February 2010, the Veteran's therapist since December 2007 wrote a letter stating that the Veteran's alcohol use was secondary to his PTSD symptoms, as the Veteran used alcohol to sleep.  While his former diagnosis of alcohol dependence was now diagnosed as being in remission, his PTSD symptoms had recently increased in frequency and severity.  The symptom increase appeared to be related to an increase in work stress.  Thus, the Veteran's PTSD condition was negatively affecting his occupational functioning. 

In February 2010, the Veteran wrote that he had been demoted at work both in terms of his job title and the number of hours he worked, from 40 hours per week to 20 hours per week.  A VA Form 21-4192 completed by UPS indicates that he was terminated from that job in April 2010 for failure to report to work.  

According to another VA Form 21-4192, he worked for Hursh Drugs from June 2010 to August 2010 as a delivery driver and left that job on his own accord.  The employer indicated on the form that they were unaware of any disability.  From September 2010 to February 2011, the Veteran worked at Toys R Us as a product assembler.  

At a November 2010 RO hearing, the Veteran described his social isolation in detail.  He stated that he often experienced anxiety or depression, and, as a result, did not want to get out of bed or go outside.  He spent a lot of time in the computer room or in his workshop because he wanted to be alone.  He stated that he had a handful of friends, but did not socialize with them unless there was a family event or someone was visiting from out of town.  With regard to his previous job at UPS, he stated that he began losing focus and had difficulty concentrating, possibly due to the stress of dealing with the public, and he became unable to perform his job.  He also testified that he was forced to resign or was terminated from several other jobs, mostly due to alcohol use.  

At a May 2011 VA examination, the Veteran reported ongoing symptoms of depression, including dysphoric mood, anhedonia/loss of interest, low energy, fatigue, low motivation, and sleep difficulties.  He acknowledged difficulty getting out of bed and maintaining personal hygiene when feeling depressed, particularly during periods of unemployment.  He described a sedentary lifestyle whenever he was unemployed.  The VA examiner noted that chart review and self-report indicated some history of interpersonal difficulties, particularly with authority figures in the military and previous employers.  Chart review and self-report further indicated a pervasive pattern of occupational instability and unemployment since the Veteran left his career in the fire service in 2001.  For example, the Veteran noted having six jobs since the initial VA examination in December 2009.  When asked about specific work difficulties, he reported "problems with past employers" and "problems with focus."  The VA examiner opined that these occupational .problems were more likely than not due to or the result of the Veteran's personal history of alcohol abuse as well as ongoing symptoms of depression.  

In April 2011, the Veteran began working for another company as a store detective, but voluntarily resigned in June 2011.  He has not worked since that time.  In April 2013, he was awarded Social Security Disability (SSD) benefits effective from June 1, 2011 based on a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of affective/mood disorders.

The Board notes that most of the GAF scores assigned during the initial rating period prior to June 1, 2011 are commensurate with a higher 50 percent disability rating.  Namely, he was assigned GAF scores ranging between 51 and 60, which reflect moderate symptoms.  On several occasions, he was assigned GAF scores in the mild symptom range.  However, the large majority of his GAF scores reflect a moderate level of social and occupational impairment, which more nearly approximates a 50 percent disability rating.   

In sum, the Board finds that the evidence relevant to the initial rating period prior to June 1, 2011 is at least in equipoise as to whether the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  In this regard, the Board in particular notes the symptoms of irritability, depression, and difficulty concentrating, which contributed to his reduced reliability and productivity at work, in particular.  In addition, as noted above, the GAF scores reflect moderate symptoms, which are commensurate with a 50 percent disability rating.     
    
The Board finds that the weight of the evidence is against the assignment of an even higher 70 percent disability rating prior to June 1, 2011, because the evidence does not demonstrate occupational and social impairment with deficiencies in most areas prior to that date.  For instance, at the May 2011 VA examination, the Veteran reported that his marriage to his current wife was very good and denied any conflict or strain in their marriage.  In addition, he described good relationships with his children and denied any conflict or strain with family and close friends.  He reported having one good childhood friend who he saw and talked with regularly, and stated that he kept in touch with other close friends who lived in South Carolina via e-mail and telephone.  The VA examiner concluded that the Veteran's depressive symptoms were of mild to moderate intensity, while his anxiety symptoms reflected subclinical PTSD and appeared to be of mild intensity, as they were situationally bound and had limited impact on overall psychosocial functioning.  Finally, the Veteran's examining and treating physicians have consistently found his judgment to be intact and thought processes coherent throughout the initial rating period on appeal, weighing against a finding that he experiences deficiencies in those areas.  

Next, turning to the evidence relevant to the rating period from June 1, 2011, in January 2012, the Veteran reported an increase in irritability and depression, which appeared to be triggered by trivial stress.  He reported a coping strategy of remaining at home.

In February 2012, he underwent a psychological evaluation conducted by a private psychologist as part of his application for SSD benefits.  The psychologist concluded that the Veteran would have moderate limitations in responding appropriately to supervision and coworkers in a work setting due to his depression and irritability.  She noted that he had quit jobs due to disputes, with the assumption that if he did not quit, he would be fired.  He would also have moderate limitations in responding appropriately to work pressures in a work setting.  He reported that emotional problems interfered with his ability to hold a job, and the psychologist stated that work pressures may increase the probability of relapse to alcohol.

He was afforded another VA examination in April 2013.  He reported that he quit his job in June 2011 because the security systems the company used were not very good and he felt he was unable to perform his job effectively.  The VA examiner concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which is commensurate with a 10 percent disability rating.

In December 2015, the Veteran reported that his life had improved in many respects over the past few years, in that he had stopped alcohol, and that had helped his emotional state.  However, he still had many nightmares of combat and nights when he could not sleep.  In addition, his social interactions were limited mostly to the ones with his wife.  The Veteran also reported that he had periods of depression, intrusive thoughts about his past experiences, reduced motivation and energy, and little interest in things around him.

The Veteran's treating VA psychiatrist completed a Disability Benefits Questionnaire in December 2015, in which he indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, commensurate with a 50 percent disability rating.

At a March 2016 VA examination the Veteran reported that outside his wife, children, and grandchildren he did not have "much of a social life."  However, he stated that he saw his parents once a week and had close contact with his siblings as well.  When asked about psychiatric symptoms that interfered with his ability to work, he noted problems with concentration, motivation, "dealing with other people," and irritability.  He also reported an increase in anger, irritability, and depression since his last VA examination.  The VA examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity, commensurate with a 50 percent disability rating.

The Board notes that GAF scores assigned during the rating period from June 1, 2011 remained mostly in the moderate range, with a few scores falling in the mild symptom range.      

The Board acknowledges that there is significant evidence against the assignment of a higher 70 percent disability rating from June 1, 2011.  For example, the March 2016 VA examiner and the Veteran's treating VA psychiatrist (in a December 2015 Disability Benefits Questionnaire) stated that his psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity, which is commensurate with only a 50 percent disability rating.  In addition, the GAF scores reflect only moderate symptoms.  However, in light of the evidence demonstrating that the Veteran has been unemployed since June 1, 2011, the Board finds that the overall evidence demonstrates occupational impairment that rises to the level of a 70 percent disability rating.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability rating is warranted from June 1, 2011.  In making this finding, the Board also notes the evidence of increased irritability and depression beginning in 2012.      

The Board further finds that the weight of the evidence is against the assignment of a 100 percent disability rating, because the evidence does not demonstrate total occupational and social impairment.  For instance, the Veteran has consistently reported a good relationship with his current wife, children, parents, and grandchildren.  In addition, as noted above, both the March 2016 VA examiner and the Veteran's treating VA psychiatrist stated that his psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity, which is commensurate with only a 50 percent disability rating, thus providing highly probative evidence against the assignment of a 100 percent disability rating.  Finally, as also noted above, the GAF scores assigned throughout the initial rating period reflect moderate symptoms, and a few of the GAF scores reflect only mild symptoms, further indication that his PTSD symptoms do not result in total occupational and social impairment.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's sole service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying an even higher rating, the criteria for higher schedular ratings were considered, but the rating assigned herein was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he has been unable to secure employment due to his service-connected psychiatric disability, which is his only service-connected disability.  He has not worked since 2011, and the Social Security Administration (SSA) awarded SSD benefits effective from June 1, 2011.    

PTSD is the Veteran's only service-connected disability, evaluated as 50 percent disabling since prior to June 1, 2011, and as 70 percent disabling thereafter.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met prior to June 1, 2011, because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that referral to the Director of Compensation Service for consideration of an extra-schedular TDIU is not warranted for the rating period prior to June 1, 2011, as the weight of the evidence is not indicative of a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disability.  Namely, as discussed above, while the Veteran certainly experienced occupational difficulties, he remained employed prior to June 1, 2011. 

However, turning to the period from June 1, 2011, in light of the grant of the 70 percent disability rating for PTSD, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met from June 1, 2011, because the Veteran has one service-connected disability with an evaluation of at least 60 percent. 

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected PTSD from June 1, 2011.

The evidence in favor of the claim for a TDIU includes multiple statements from the Veteran showing his belief that he is unemployable due to his service-connected PTSD, as discussed in detail above.  

In addition, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected PTSD, as also discussed in detail above.  

Further, the SSA's determination and award of SSD benefits weighs in favor of a grant of TDIU, since part of the basis for the SSD award was the Veteran's psychiatric symptoms.  

The evidence weighing against the Veteran's claim for TDIU includes indication that the Veteran has non-service-connected physical disabilities that have played a role in his unemployability.  For instance, the primary diagnosis upon which the SSD award was based was a respiratory disability.  Moreover, the Veteran has made statements during the course of this appeal that he has physical disabilities which impair his ability to work.  

In addition, none of the Veteran's treating or examining physicians have stated that the Veteran is unemployable due to his service-connected PTSD alone.  

However, while there is certainly some evidence against the claim, it is clear that the Veteran has significant occupational impairment due to his service-connected PTSD.  Indeed, the assigned 70 percent rating includes criteria that contemplate difficulty engaging in work.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disability.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met from June 1, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the August 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in December 2009, May 2011, April 2013, and March 2016.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








[CONTINUED ON NEXT PAGE]

ORDER

A 50 percent disability rating for service-connected PTSD, but no higher, is granted prior to June 1, 2011.

A 70 percent disability rating for service-connected PTSD, but no higher, is granted from June 1, 2011.

A TDIU is denied prior to June 1, 2011.

A TDIU is granted from June 1, 2011.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


